Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-1 Post–Effective Amendment No. 13 (File No. 333-147019) of Prosper Marketplace, Inc. of our report dated March29, 2012 relating to thefinancial statementsof Prosper Marketplace, Inc. included in its Annual Report on Form 10-K for the year ended December 31, 2011. We also consent to the reference to our firm under the heading “Experts” in the Prospectus which is a part of the Registration Statement. /s/ OUM & Co. LLP San Francisco, California April 18, 2012
